                                                      MATTHEW L. SCHWARTZ
                                                      Tel.: (212) 303-3646
                                                      E-mail: mlschwartz@bsfllp.com

                                                      March 29, 2019

BY ECF
Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Suite 1950
New York, New York 10007
       Re:     City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
               Case No. 15 Civ. 5345 (AJN) (KHP)
Dear Judge Parker:
        We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”) and
write in response to the Court’s March 1, 2019 Order [ECF No. 978] and Defendants’ March 15,
2019 letters to the Court [ECF Nos. 981, 983].
                                          Relevant Facts
        The circumstances surrounding the fraudulent conveyance in this case – which was part
of a sophisticated, global money laundering conspiracy – are, needless to say, unique among the
cases cited by the Defendants in their letter briefs.
        In March 2013, Triadou SPV S.A. agreed to invest approximately $34 million in the
Flatotel condominium conversion, which was being developed by the Chetrit Entities. [Ex. A at
30.] Triadou’s investment was paid for by Telford International Limited, a company that was
purportedly owned by Elena Petelina but was in fact controlled by Ilyas Khrapunov and funded
with the Kazakh Entities’ stolen money. [See ECF Nos. 142-4; 156-2.] For its investment,
Triadou acquired a 50% ownership interest in CF 135 West Member LLC, which (through
another LLC) had a 75% interest in the Flatotel project. [Id. at 26.] Triadou thus indirectly
owned 37.5% of the economic value of the Flatotel development. In May 2013, Triadou
followed up its first investment with the Chetrit Entities by investing approximately $6 million in
another development, the Cabrini Medical Center condominium conversion. [Ex. B at 1.] This
investment was structured as a convertible loan, though Triadou never exercised its option to
convert the debt it held to equity. [Ex. C, May 25, 2017 Deposition of Joseph Chetrit at 122:4-
23.] Triadou estimated the exit value of its investments in the Flatotel and Cabrini would be $114
million and $14.4 million, respectively. [Ex. D at Tab 6, 6.]
         On August 4, 2014, while both the Flatotel and Cabrini projects were still under
development, Triadou and the Chetrit Entities entered into an agreement whereby the Chetrit
Entities would buy back Triadou’s interest in the Flatotel. [Ex. B.] This request came at the
immediate direction of Ilyas Khrapunov, who was concerned about the possibility of litigation
brought by the Kazakh Entities and wanted to move money back overseas. [ECF No. 175 at 21.]
Under the August 2014 agreement, Chetrit agreed to immediately repay the $6 million Cabrini
loan without interest, pay an additional $1 million upfront, pay $21 million in four installment
payments, and grant Triadou a residual interest in the Flatotel’s profits, if any. [Ex. B ¶ 1.] The
initial $7 million payment from the Chetrit Group was never received by Triadou, but was paid
directly by the Chetrit Group to SDG, Triadou’s parent company, in Switzerland. [Ex. G.]
Triadou also intended to direct any additional payments from Chetrit overseas directly to its
parent company, SDG. [ECF No. 169 ¶ 56.]
       In October 2015, the Kazakh Entities filed their claims against the Defendants, including
claims for actual and constructive fraudulent conveyance [see ECF 49 ¶¶ 169-180], and a claim
pursuant to N.Y. C.P.L.R. § 5239 to vacate state-court judgments Triadou had obtained against
the Chetrit Entities. [Id. ¶¶ 207-211.] These claims were also included in the Kazakh Entities’
First Amended Crossclaims [see ECF No. 219 ¶¶ 162-173, 187-191], and in the operative
Second Amended Crossclaims. [See ECF No. 433 ¶¶ 162-173, 187-191.]
         1. The Fraudulent Conveyance Claims. After investing nearly $35 million in the
Flatotel for a stake that it believed was worth more than $100 million, Triadou sold its interest
back to the Chetrit Entities for $22 million, plus a greatly diminished profit participation. [Ex. B
¶ 1.] In granting the Kazakh Entities’ motion for attachment, Judge Nathan concluded that this
was a “below-market assignment” that “was motivated by the threat of litigation against the
Khrapunovs.” [ECF No. 175 at 9.] This assignment is the fraudulent conveyance.
        There are three groups of entities relevant to the fraudulent conveyance scheme. Triadou,
the holder of the interest in the Flatotel project, was the transferor. The Chetrit Entities were the
transferees. Finally, the individual defendants were the beneficiaries of the fraudulent
conveyance both because $7 million of the proceeds of the transfer (including the Cabrini loan
repayment) went abroad to SDG, a company controlled by Ilyas Khrapunov, [Ex. D ¶ 45], and
because the defendants wanted to move funds out of the United States to frustrate the Kazakh
Entities’ global asset-recovery efforts. For the same reasons and more (including its interest in
residual profit sharing), Triadou is also a beneficiary of the transfer. [Ex. B at 2.] Judge Nathan
has already found that the only explanation Triadou put forward for why it would have made this
conveyance, that it “did not wish to meet an unexpected capital call, is wholly implausible.”
[ECF No. 175 at 9.] But for this Court’s attachment order, the individual defendants would have
benefited even more, because they would have moved an additional $21 million (plus interest) in
stolen funds that they invested in the United States back overseas.
         2. The Settlement With Chetrit. In October 2015, the Kazakh Entities also brought
claims against the Chetrit Entities for violations of RICO, actual and constructive fraudulent
transfer, unjust enrichment, alter ego, conversion, constructive trust, replevin, and under
C.P.L.R. § 5239. Recognizing their potential liability to the Kazakh Entities – including as the
transferee in the Kazakh Entities’ fraudulent conveyance claims – the Chetrit Entities quickly
settled in November 2015. [Ex. E.] Under the terms of the settlement, among other things, the
Chetrit Entities agreed to give the Kazakh Entities a 50% interest in CF 135 West Member LLC.
In return, the Kazakh Entities agreed to indemnify the Chetrit Entities from Triadou’s claims
arising out of its sale of the Flatotel interest back to Chetrit, and further agreed that up to $21
million plus interest plus an amount sufficient to cover Triadou’s claims for profit participation
would be escrowed to secure the indemnity. [Id. ¶¶ 1, 2, 3, 4, 5].
        As a result, under the Settlement Agreement, the Kazakh Entities did not receive the
interest Triadou fraudulently conveyed to the Chetrit Entities. Rather, under the settlement
they were supposed to receive that interest less $21 million plus interest (currently, $23.5
million) plus any profit participation owed to Triadou, which would go to either Triadou (and
therefore benefit the individual defendants) or the Kazakh Entities depending on the outcome of
this case. [Id. ¶ 5]. Moreover, the Chetrit Entities never actually gave the Kazakh Entities their
                                                  2
50% interest in CF 135 West Member LLC. [Ex. F at 3 (“[T]he Kazakhstan Entities were never
transferred the Flatotel Interest or made a party to the CF 135 WEST MEMBER LLC Operating
Agreement, and have not received any distribution of any kind. . . .”). 1
         The Settlement Agreement also released the Kazakh Entities’ claims against the Chetrit
Entities. [Ex. E ¶ 7.] And the Chetrit Entities agreed to “cooperate in good faith . . . in the
prosecution” of this lawsuit, including specifically by providing testimony and evidence, which
they have done. [Id. ¶ 8.] The Settlement Agreement thus specifically contemplated that this
litigation would continue against the remaining Defendants. [See id. ¶ 7 (“For the avoidance of
doubt, no claim against Mukhtar Ablyazov, Viktor Khrapunov, Ilyas Khrapunov, or Triadou is
discontinued or waived, nor is any claim to the interpleaded fund in th[is] Lawsuit discontinued
or waived.”).]
                                                Argument
        The Court’s March 1 Order asks the Kazakh Entities to address three things: (1) their
“position as to whether the settlement with the Chetrit Group moots this action as to each of the
Defendants”; (2) “whether this issue is ripe for adjudication as to any of the Defendants and, if
not, why not”; and (3) to “identify those remaining claims, if any, that are not impacted by the
settlement.” [ECF No. 978.]2
        Taking these questions in reverse order, the defendants only contend that the Chetrit
settlement moots the fraudulent conveyance claims. It is therefore undisputed that several of the
Kazakh Entities’ remaining claims are unaffected, including their remaining common law claims
against Triadou for unjust enrichment, conversion, and constructive trust, [ECF No. 433 ¶¶ 174-
186],3 as well as BTA’s foreign judgment enforcement claim against Ablyazov (and, if the Court
permits amendment, Ilyas Khrapunov), [Id. ¶¶ 192-198; ECF No. 914].
        Next, the defendant’s “mootness” argument is not ripe for at least two reasons. First, as
discussed below, the argument turns on disputed questions of fact. Second, this supposedly
“jurisdictional” argument in fact concerns the merits of the fraudulent conveyance claims, and
thus would necessitate a dispositive motion under Federal Rule of Civil Procedure 12(b) or, more
appropriately for the reasons discussed below, a motion for summary judgment under Rule
56. On numerous occasions, courts have distinguished between subject matter jurisdiction – a
court’s power to hear a case – and the “separate” question of “whether the allegations the
plaintiff makes entitle him to relief.” Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247, 254
(2010); see also Abramov v. I.C. Sys., Inc., 65 F. Supp. 3d 323, 326 (E.D.N.Y. 2014). The
limitation in N.Y. Debtor and Creditor Law § 278 on setting aside a conveyance “to the extent
necessary to satisfy [the creditor’s] claim” is not a jurisdictional requirement, but rather an
element of the claim for relief (or more accurately, a limit on the remedy). See MFS/Sun Life
Trust v. Van Dusen Airport Services, 910 F. Supp. 913, 931 (S.D.N.Y. 1995) (stating that
complete satisfaction of a debt deprives a creditor of a fraudulent conveyance “cause of action,”

1
       In or about March 2018, the Kazakh Entities and the Chetrit Entities entered into a further
agreement, pursuant to which the Kazakh Entities received two apartments and some cash. [Ex. F ¶ 2.]
2
         The Order also asks the parties to “address any other relief obtained by Plaintiff from other non-
parties that may bear on the mootness issue.” The Kazakh Entities are not aware of any such relief.
3
        Earlier today, Judge Nathan declined to dismiss these claims against Triadou. [ECF No. 996.]
                                                     3
with no mention of subject-matter jurisdiction). Similarly, the Defendants’ arguments, although
framed as matters of jurisdiction, actually go to the merits of the Kazakh Entities’ fraudulent
conveyance claims and thus do not bear on the Court’s subject-matter jurisdiction.
         Third, and finally, the defendants are wrong to argue that the Chetrit settlement “moots”
or otherwise resolves the Kazakh Entities’ fraudulent conveyance claims. In support of this
misguided argument, the defendants advance two contentions. They claim that this Court cannot
grant the Kazakh Entities’ relief because the Chetrit Entities are necessary parties, as transferees
to the fraudulent conveyance. And they argue that the Kazakh Entities have obtained the only
relief available through the fraudulent conveyance claims – the return of the conveyed property –
through the settlement. [Triadou Ltr. at 3-4; Khrapunov Ltr. at 3-4.] Both arguments are incorrect
and, most importantly, disregard the purpose of the Settlement Agreement between the Chetrit
Entities and the Kazakh Entities. Indeed, if the defendants’ arguments were correct, a plaintiff in
a multi-defendant case that includes fraudulent transfer claims could never settle with just one
defendant without “mooting” all of its other claims.
       1. Failure to Join Necessary Party. The Defendants’ argument that the fraudulent
conveyance claims must be dismissed because the Chetrit Entities are necessary parties is
incorrect for at least two independent reasons.
        First, a plaintiff is entitled to settle with a “necessary party” without abandoning the
remainder of its case. Both Defendants ignore the fact that the Chetrit Entities were a party to
the fraudulent conveyance claims before they were dismissed following the settlement. [ECF
49.] Once a previously indispensable party settles the claims that make it indispensable, “the
party may be dismissed from the action.” Disabled in Action of Pa. v. Southeastern Pa. Transp.
Auth., 224 F.R.D. 601, 606-07 (E.D. Pa. 2004) (collecting cases).
         Second, the defendants misunderstand which parties are necessary in a fraudulent
conveyance claim. In Lyman Commerce Solutions, Inc. v. Lung, No. 12-cv-4398, 2013 WL
4734898 (S.D.N.Y. Aug. 30, 2013), cited in both letters from the Defendants, the court stated
that “[t]he only necessary parties to a fraudulent conveyance action are the transferee and any
other party who may claim an interest in the property conveyed.” Id. at *8. The fact that any
party with an interest in the conveyed property is a necessary party to a fraudulent conveyance
claim is obvious – in the absence of any such party, the resolution of a fraudulent conveyance
claim might “impair or impede the person’s ability to protect the interest.” Fed. R. Civ. P.
19(a)(1)(B)(i). Another case cited by the Khrapunovs makes this point explicit: “The transferee
of the assets at issue is a necessary party to the lawsuit because the action to set aside the
allegedly fraudulent transfer necessarily impacts the transferee’s interest in the property the
transferee received.” Nastro v. D’Onofrio, 263 F. Supp. 2d 446, 450 (D. Conn. 2003); see
Khrapunov Ltr. at 3.
        The fraudulent conveyance claims against the remaining defendants are proper because
they were beneficiaries of the challenged transfer. See Lippe v. Bairnco Corp., 229 B.R. 598,
601 (Bankr. S.D.N.Y. 1999) (stating that a fraudulent conveyance claim exists against
“transferees and beneficiaries of the challenged conveyances”). In addition to the reasons given
above, the Defendants are beneficiaries in at least two ways: they have a residual profits claim to
the Flatotel project arising out of the conveyance, and they have a claim against the $23.5 million
held in escrow as a result of the conveyance – $23.5 million that otherwise would have been
distributed to the Kazakh Entities on account of the Flatotel interest. [Ex. B at 1-2.]
                                                 4
        2. Lack of Remedy. Defendants’ argument that the Chetrit settlement gave the Kazakh
Entities all that they could obtain from their fraudulent conveyance claims is premised on a
misunderstanding of the settlement. Because the Chetrit settlement did not give the Kazakh
Entities the property previously held by Triadou, the fraudulent transfer claims are not “moot.”
        The settlement with the Chetrit Entities did not put the Kazakh Entities in the position of
having obtained all they could get “had there been no conveyance at all.” Paradigm BioDevices,
Inc. v. Viscogliosi Bros., LLC, 842 F. Supp. 2d 661, 667 (S.D.N.Y. 2012). In particular, the
Kazakh Entities received in the settlement far less than what Triadou possessed: even if the
Chetrit Entities had actually given them the 50% interest in CF 135 West Member LLC (which
they didn’t), that interest came with substantial encumbrances under the Settlement Agreement
that did not exist when Triadou owned the property: an obligation to indemnify Chetrit from
Triadou’s claims and a diversion of at least $21 million (plus interest and an amount equal to
Triadou’s residual right to profits) in proceeds that should have been distributed on account of
that 50% interest to an escrow account to secure the indemnity. [Ex. E ¶ 5.] In reality, the $23.5
million in escrow is part of the property that was fraudulently conveyed.
        Put differently, under the settlement, the Kazakh Entities would only get the
unencumbered 50% interest in CF 135 West Member if they prevail in their fraudulent transfer
and other claims against the remaining defendants. Far from putting the Kazakh Entities in the
position as if there had “been no conveyance at all,” and therefore “moot” the fraudulent transfer
claims against the other defendants, the settlement was specifically designed to put the Kazakh
Entities in that position only if they prevailed on those claims – which is why the Chetrit Entities
pledged their cooperation, and why the agreement specifically preserved any claims against the
remaining defendants. [Id. ¶ 7.]
        An analogy proves the point. Imagine that Smith sold a house (that wasn’t really his) to
Jones for $21 in a fraudulent conveyance. Jones got the house, but never paid Smith the $21. So
Smith sued Jones for the $21 purchase price. Along comes Anderson, the true owner of the
house, who sues Smith and Jones for fraudulent conveyance, trying to get her house back. Jones,
who has the house, agrees to settle with Anderson by giving back the house, but only on the
condition that Anderson indemnify her from Smith’s lawsuit, and on the condition that Anderson
take out a $21 mortgage on the house and escrow the money to secure the indemnity. No one
could plausibly argue in this scenario that Anderson got the same thing “had there been no
conveyance at all.” If there was no conveyance, Anderson would have gotten her house back,
free and clear. What she got instead was a house with a huge mortgage on it, with the proceeds
of that mortgage pledged to pay Jones’s potential debt to Smith.
       This analogy replicates the exact structure of the Chetrit settlement. The Kazakh Entities
(Anderson) were supposed to get their house (the 50% interest) back, but only subject to a huge
mortgage (the diversion of $21 million plus interest plus profit participation into escrow),
pledged to pay Chetrit’s (Jones’s) potential debt to Triadou and the individual defendants
(Smith). The Kazakh Entities will only really have their house back when they win this lawsuit,
and thereby extinguish Triadou’s entitlement to the funds in escrow.
        Entirely separately, Triadou received (or rather, directed to SDG) $7 million in cash as
part of the fraudulent conveyance. [Ex. B at 1.] There is no contention that the Kazakh Entities
recovered those funds in the settlement.

                                                 5
        A plaintiff may recover money damages to the extent fraudulently conveyed property has
been diminished in value, consistent with the purpose of the fraudulent transfer laws. See
Citibank, N.A. v. Benedict, No. 97 Civ. 9541 AGS, 2000 WL 322785, at *15 (S.D.N.Y. Mar. 28,
2000). Although it appears to be an issue of first impression in New York, at least one other
jurisdiction interpreting the Uniform Fraudulent Conveyance Act held that this right can be
applied against the transferee or the transferor. See Orlando Residence, Ltd. v. Nashville Lodging
Co., 104 S.W.3d 848, 853 (Tenn. Ct. App. 2002) (“If the creditor can sue the fraudulent grantee,
it must follow that he can sue the fraudulent grantors and those who conspire with them to defeat
the creditor’s claims.”).4
        Even if the Kazakh Entities had received an unencumbered 50% interest in CF 135 West
Member LLC – which they certainly did not – that interest is only a fraction of its former value.
This, too, is a substantial issue of fact: what was the value of Triadou’s Flatotel interest at the
time of the conveyance, and what is its value now (or at the time of the settlement)? As the on-
going expert discovery will demonstrate, not only was the value of the interest substantially
higher just prior to the fraudulent conveyance, but the conveyance itself damaged the value of
the property. It is undisputed that such money damages may be recovered from the beneficiaries
of a fraudulent conveyance, such as the individual defendants. See Cadle Co. v. Newhouse, 74 F.
App’x 152, 153 (2d Cir. 2003) (“‘Under New York law, a creditor may recover money damages
against parties who participate in the fraudulent transfer and are either transferees of the assets or
beneficiaries of the conveyance.’” (quoting RTC Mortgage Trust 1995-S/N1 v. Sopher, 171 F.
Supp. 2d 192, 201 (S.D.N.Y. 2001))).
        3. Purpose of Settlement Agreement. The Defendants’ arguments never address the
important fact that the Settlement Agreement between the Kazakh Entities and the Chetrit
Entities expressly contemplated that litigation over the conveyance of the Flatotel interest would
continue against the remaining defendants. The case most factually similar to this one, MFS/Sun
Life Trust v. Van Dusen Airport Services, 910 F. Supp. 913 (S.D.N.Y. 1995) – which concerned
a settlement with only a fraudulent transferor – turned on that very issue. That case concerned a
leveraged buyout that the plaintiffs (holders of one class of the company’s debt) alleged was a
fraudulent conveyance. The plaintiffs sued three sets of defendants: the purchasers of the
company, the company itself, and the prior owners of the company who profited from the sale.
Id. at 917. Before trial, the plaintiffs settled with the company and the new owners, and only
went to trial against the prior owners. Id. The settlement explicitly contemplated that litigation
against the remaining defendants would continue, and obligated the settling defendants to
provide assistance in that litigation. Id. at 932. The prior owners of the company argued that the
settlement extinguished the debt and mooted the claims. Id. at 931.
        Judge Francis agreed that if the settlement resulted in the debt being completely satisfied,
“the creditor no longer has a cause of action to recover assets conveyed by the debtor to a
transferee.” Id. But crucially, Judge Francis noted that “the parties to a settlement can structure it
in ways that will preserve the plaintiff’s right to pursue related litigation.” Id. at 932. Reviewing
the agreement, Judge Francis found that “the parties to it intended that the fraudulent conveyance

4
        See Perkins v. Brunger, 303 S.W.3d 688, 691 n.5 (Tenn. Ct. App. 2009) (noting that Tennessee
applied the Uniform Fraudulent Conveyances Act until July 1, 2003); see also Taberna Preferred
Funding II, Ltd. V. Advance Realty Grp LLC, 45 Misc. 3d 1204(A), at *9 (N.Y. Sup. Ct. 2014) (“New
York has adopted the Uniform Fraudulent Conveyance Act”).
                                                  6
action proceed against the remaining defendants” and “simply intended to limit the settling
defendants’ liability to” the amount of the settlement, “not to extinguish the debt altogether.” Id.
“In a formal, if not a practical sense, [the company] would remain liable to the [plaintiffs] so that
the plaintiffs could pursue their claims against the non-settling defendants.” Id. If the fraudulent
conveyance claims were dismissed, then the settlement agreement would be “voidable as based
upon mutual mistake,” because the parties to the settlement clearly intended that litigation
continue against the remaining defendants. Id. at 933.
        The Kazakh Entities and the Chetrit Entities had the same understanding as the plaintiffs
and settling defendants in MFS/Sun Life Trust: that litigation against the remaining defendants
would continue and that the settling defendants would assist in the surviving litigation. The
Settlement Agreement states as follows:
        For the avoidance of doubt, no claim against Mukhtar Ablyazov, Viktor Khrapunov,
        Ilyas Khrapunov, or Triadou is discontinued or waived, nor is any claim to the
        interpleaded fund in the Lawsuit discontinued or waived. . . . The City of Almaty,
        Kazakhstan and JSC BTA Bank will continue to pursue claims against Mukhtar
        Ablyazov, Viktor Khrapunov, Ilyas Khrapunov, and Triadou SPV S.A.
[Ex. E ¶ 7; see id. ¶ 8 (describing Chetrit Entities’ obligations to cooperate in the Kazakh
Entities’ continued lawsuit against the other defendants).] The “most coherent construction of
the settlement” is that the Kazakh Entities and the Chetrit Entities intended to limit the Chetrit
Entities’ liability to the consideration outlined in the agreement. MFS/Sun Life Trust, 910 F.
Supp. at 932. In no sense did any party to the Settlement Agreement intend to “extinguish the
debt altogether.” Id. It would frustrate the purpose of the Settlement Agreement to dismiss the
remaining claims against the defendants, when the Kazakh Entities have not had an opportunity
to recover fully on the debt they owe.5
       By the same token, it would make no sense for a settlement with the Chetrit Entities to
have the effect of allowing Triadou to keep at least more than $23.5 million (i.e., the amount of
proceeds attributable to the 50% interest in CF 135 West Member LLC currently held in escrow),
which it obtained by virtue of the fraudulent transfer. If the Court determines that the settlement
commands that result (which it does not), then it, too, should be voidable as a mutual mistake.


5
         Triadou attempts to distinguish MFS/Sun Life Trust on the grounds that it concerned a “settlement
between a creditor and a debtor” and the settlement extinguished the creditor’s fraudulent transfer claims
against the transferee. [Triadou Ltr. at 4 n.5.]. This is an illusory distinction: the opinion in MFS/Sun Life
Trust includes nothing to suggest that the express terms of a settlement agreement should be given less (or
no) weight if the parties to the settlement agreement, selected from the various parties with an interest in a
fraudulent conveyance, were to change. To the contrary, the thrust of the defendants’ “mootness”
argument is that the only thing that matters is whether the settlement is with transferee or transferor.
         The Khrapunovs’ argument is slightly different but no more persuasive. They argue that MFS/Sun
Life Trust stands for a narrow rule that “a creditor can agree to settle with the debtor for part of the debt
and then seek to recover from fraudulent transferees . . . to satisfy the rest of the debt.” [Khrapunov Ltr. at
4 n.3.] But the actual language and reasoning of the opinion in MFS/Sun Life Trust is focused not on the
creditor/debtor relationship, but on the freedom parties have to structure their settlements in ways they see
fit “to preserve the plaintiff’s right to pursue related litigation.” MFS/Sun Life Trust, 910 F. Supp. at 932.
In any case, the Kazakh Entities’ settlement only allowed them to recover a part of the debt.
                                                      7
         4. CPLR § 5239. Triadou also argues that the settlement with the Chetrit Entities moots
the Kazakh Entities’ C.P.L.R. § 5239 claim. [Triadou Ltr. at 5.] Triadou admits that the Kazakh
Entities’ C.P.L.R. § 5239 claim expressly seeks different relief than their fraudulent conveyance
claims. [Id.] Specifically, the Kazakh Entities ask that the court vacate Triadou’s state court
judgments against the Chetrit Entities and award the Kazakh Entities’ attorneys’ fees, pursuant to
statute. [ECF No. 433 ¶¶ 189-191.] Triadou points to Judge Nathan’s decision dismissing the
interpleader and reads that decision to say that the Kazakh Entities have no interest in the money
judgments, but Judge Nathan’s decision was that the Kazakh Entities could not sue the Chetrit
Entities for those judgments. [ECF No. 103 at 8-9.] Judge Nathan later specifically denied
Triadou’s motion to dismiss the § 5239 claim. [ECF No. 174.] The Kazakh Entities claim an
interest in the judgments, and under the plain text of C.P.L.R. § 5239, this claim survived the
settlement with the Chetrit Entities.
        5. Offsetting Recovery. The Court also should reject Triadou’s argument that the
Kazakh Entities’ recovery on their claims in this action should be offset by their recovery in the
2015 settlement. As an initial matter, this is a damages question that is not ripe for the Court’s
attention. And in any event, Triadou is wrong. As noted in the lone case that Triadou cites in
support of this argument, New York’s General Obligations Law § 15-108(a) applies only to tort
actions. See Whalen v. Kawasaki Motors Corp., U.S.A., 92 N.Y.2d 288, 292 (N.Y. 1998).
Fraudulent transfer is not a tort under New York law. See United States v. Franklin Nat’l Bank,
376 F. Supp. 378, 381-82 (E.D.N.Y. 1973); Hearn 45 St. Corp. v. Jano, 283 N.Y. 139, 142-44
(N.Y. 1940); Duell v. Brewer, 92 F.2d 59, 61 (2d Cir. 1937) (L. Hand, J.). Because § 15-108(a)
applies only to tort actions, and fraudulent transfers do not sound in tort under New York law,
§ 15-108(a) and Whalen are inapplicable to the Kazakh Entities’ fraudulent transfer claims,
making offset inappropriate.6
        Furthermore, the Kazakh Entities’ settlement with the Chetrit Entities does not qualify as
a release or covenant with a subset of multiple defendants “liable or claimed to be liable in tort
for the same injury.” N.Y. Gen. Oblig. Law § 15-108(a) (emphasis added). While the Chetrit
Entities participated in certain of Triadou’s misconduct, it was not involved in all of it: Triadou
laundered tens of millions of dollars through transactions in which Chetrit had no part. Thus,
although there was some overlap in the injuries caused by Chetrit’s and Triadou’s conduct, their
actions did not result in “the same injury.” Finally, even if § 15-108(a) were applicable, it is
“notably” “an affirmative defense” that “must be pled by a tortfeasor seeking its protection.”
Whalen, 92 N.Y.2d at 293. Because Triadou has not previously pled this defense, it has been
waived. See Fed. R. Civ. P. 12(b).7

6
         Likewise, none of the Kazakh Entities’ state common law claims against Triadou sound in tort,
save their conversion claim. Nor is the Kazakh Entities’ claim against Triadou under C.P.L.R. § 5239 a
tort. Thus, § 15-108(a) is inapplicable.
7
         The Khrapunovs claim that the Kazakh Entities have “not pleaded a claim for” attorneys’ fees
pursuant to Debtor & Creditor Law § 276-a. [Khrapunov Ltr. at 3 n.2.] That is not true. The Kazakh
Entities’ Second Amended Crossclaims include a request for “all costs and fees incurred in prosecuting
this Complaint.” [ECF 433 at 50.] The Kazakh Entities will prove actual fraudulent intent on the part of
the Defendants and could also collect attorneys’ fees based on, for example, the claim to set aside
Triadou’s state-court judgments. See In re Kovler, 253 B.R. 592, 600 (Bankr. S.D.N.Y. 2000) (noting
same facts can support both a merits issue and an award of fees under § 276-a).
                                                    8
                                          Conclusion
       For the reasons just given, defendants’ “mootness” arguments are not ripe, and are in any
case without merit.


                                                    Respectfully,
                                                     /s/ Matthew L. Schwartz
                                                    Matthew L. Schwartz




                                               9
